 

VENDOR AGREEMENT

 

This VENDOR AGREEMENT (“Agreement)') is made by and between Bodybuilding.com,
LLC, a Delaware Limited Liability, located at 2026 8. Silverstone Way, Meridian,
ID 83642 (“Bodybuilding. com”) and MusclePharm Corporation (“Vendor”), a Nevada
corporation/limited liability company, effective______________,,,...December 3,
2010.

 

WHEREAS, Bodybuilding.com is an international and domestic retailer of vitamins,
dietary supplements, sports supplements, beverages, foods, gym equipment, and
fitness clothing;

 

WHEREAS, Vendor is a provider of vitamins, dietary supplements, sports
supplements, beverages, foods, gym equipment, or fitness clothing (“Product” or
“Products” and includes any current or new product submitted to or distributed
by Bodybuilding.com);

 

WHEREAS, Bodybuilding.com and Vendor desire Bodybuilding.com to resell Vendor's
Products; and

 

NOW, THEREFORE, for good and valuable consideration, and in consideration of the
mutual covenants and conditions herein set forth and with the intent to be
legally bound thereby, Bodybuilding.com and Vendor hereby agree as follows:

 

I.           POLICIES AND PROCEDURES

 

Vendor agrees to abide by and be bound by Bodybuilding.c-0m's Policies and
Procedures, set forth in Bodybuilding.com's Handbook that relate to: (1) new
product submissions; (2) product page submission; (3) product ordering; (4)
shipping and receiving; (5) product returns; (6) payment; and (7) products
testing, which Vendor received in conjunction with this Agreement (“Handbook”).
Bodybuilding.com reserves the right to revise its Handbook upon reasonable
notice to Vendor.

 

II.          NEW PRODUCT SUBMISSIONS AND PRODUCT PAGE SUBMISSIONS

 

The Handbook sets forth Bodybuilding.com's Policies and Procedures that relate
to new product submissions and product page submissions. Bodybuilding.com uses
the product descriptions, advertising, marketing materials, write-ups, high
resolution pictures, product videos, banners and any other pertinent information
for inclusion on Bodybuilding.com's website (“Marketing Information”) submitted
by Vendor. Bodybuilding.com reserves the right to make revisions to Vendor's
Marketing Information for compliance with the rules and regulations of Food and
Drug Administration (“FDA”) or the Federal Trade Commission (“FTC”). It is
Vendor's responsibility to provide adequate proof or competent and reliable
evidence verifying that there is adequate support for any express or implied
product claims or structure/function claims (“Substantiation'') in the Marketing
Information, on Product labels, Product packaging, or on Vendor's own website.
It is also Vendor's responsibility to promptly submit any updates to the
Marketing Information.

 

m.           PRODUCT ORDERING AND SHIPPING

 

(a)          The Handbook sets forth Bodybuilding.com's policies and procedures
regarding product ordering and shipping and receiving. Vendor will provide
Products to Bodybuilding.com for international and domestic retail.

 



Vendor Agreement Page 1 of 9



[tlogo10-37.jpg] [tlogo110-37.jpg]



 

 

 

 

(b)          All shipments will be FOB Bodybuilding.com; the risk of loss shall
be on Vendor. Vendor will be responsible for all freight and shipping costs.
Deliveries shall be made to the warehouse identified on the Purchase Order
(“PO”).

 

(c)          Acceptance of the shipment shall be deemed to occur only after
Bodybuilding.com has had a reasonable opportunity to inspect, review, and count
the shipment. Signature of a Bill of Lading shall not be deemed an acceptance of
a shipment. Bodybuilding.com's signature on the Bill of Lading is not in any way
an agreement to any quantity, quality, or items of a shipment.

 

(d)          In addition to rights under Article 2 of Idaho's Uniform Commercial
Code, Bodybuilding.com or its agent, in its sole discretion may refuse delivery
of, or return. any of the following Products pursuant to Section 8 of this
Agreement: (1) unordered product; (2) Product that exceeds the amount ordered in
the PO; (3) Product received that is damaged or defective, whether latent or
obvious;(4) Product not packed, shipped, or labeled in compliance with all
applicable federal, state, local laws, ordinances, this Agreement, or
Bodybuilding.com's Shipping and Receiving Policy;

 

(5) Product not timely delivered; (6) Product not in conformity with the PO; and
{7) Product not in compliance with any samples or labels previously sent to
Bodybuilding.com (collectively, “Nonconforming Goods''), Bodybuilding.com, at
its option, may return any Nonconforming Goods, at Vendor's expense or require
timely replacement, at Vendor's expense and all without prejudice to
Bodybuilding.com's other rights or remedies.

 

IV.          RETURNS

 

(a)          Vendor agrees to accept returns for Product for any of the
following reasons; (1) return by Bodybuilding.com's customers to
Bodybuilding.com in accord with its return policy which is currently for any
reason within 90 days of sale; (2) Products that fail to promptly sell, to be
determined by Bodybuilding.com in its sole discretion at any time; (3) recalled
Product; (4) discontinued Product for any reason within Bodybuilding .corn's
sole discretion to determine; (5) damaged or defective Product, whether obvious
or latent; (6) mislabeled Product; (7) expired or obsolete Product; (8) Product
not in accordance with federal, state, local laws, ordinances or this Agreement;
(9) Product that was shipped, but did not comply with Bodybuilding.com’s
Shipping and Receiving Policy; (10) bad batches of Product; (11) Product that is
in unsalable for any reason and regardless of whether accepted by
Bodybuilding.com; or (12) Nonconforming Goods (collectively, “Returned
Products”).

 

(b)          Bodybuilding.com will apply a credit to Vendor's account following
the list of Returned Products. Bodybuilding.com may either: (1) discount the
Vendor's next invoice for all Returned Products; or (2) demand a refund of any
Returned Products from Vendor, payable Net 30, at Bodybuilding.com's discretion.

 

V.           PAYMENT

 

(a)          Bodybuilding.com agrees to pay the undisputed amount owing less 2%
if such amounts are paid within 15 days from receipt of an accurate invoice or
acceptance of Product, whichever is later. All amounts owing are due 45 days
from receipt of an accurate invoice or acceptance of Product, whichever is
later. Bodybuilding.com may, at its option, offset its payment obligations to
Vendor against any monies owed and not yet paid by Vendor under this Agreement

 



Vendor Agreement Page 2 of 9



[tlogo10-37.jpg] [tlogo110-37.jpg]



 

 

 

 

(b)          Vendor agrees to invoice Bodybuilding.com for the prices set forth
in its Vendor Price List, provided to Bodybuilding.com in conjunction with the
execution of this Agreement. Vendor agrees to provide Bodybuilding.com at least
thirty (30) days prior written notice m order to effectuate a price change on
the Vendor Price List.

 

VI.          FDA/FTC COMPLIANCE

 

(a)          Vendor will immediately notify Bodybuilding.com, in writing, if it
is contacted by the FDA or FTC or any other federal, state or local governmental
entity regarding any issue relating to any Products.

 

(b)          In conjunction with Bodybuilding. com's analysis of Vendor's
Product(s) for FDA compliance, Vendor agrees to provide Bodybuilding.com with
dosage for ingredients in any Product, upon request by Bodybuilding.com, which
will be treated as Confidential Information.

 

(c)        If it comes to attention of Bodybuilding. com or Vendor that a
Product is subject to a market withdrawal, corrective action, or recall, Vendor
shall be responsible for, initiate, and facilitate the recall, at its own cost
and expense and reimburse Bodybuilding. com for any of its cost and expense
related to the event and the cost of the Product.

 

(d)         Vendor agrees that Bodybuilding.com may perform periodic on site
facility reviews of any facility where the Products and any components thereof
are manufactured, packaged, stored, including, without limitation Vendor or any
contract manufacturer that Vendor uses for the Products (''Site Review”). A Site
Review may occur with little or no notice to Vendor. Site Reviews will occur
during normal business hours. Bodybuilding.com reserves the right to audit
Vendor's compliance with GMP and other federal> state, local laws and
regulations, and Bodybuilding.com's Policies and Procedures.

 

VII.         TERM AND TERMINATION

 

(a)          This Agreement will have an initial term of one (1) year and will
automatically renew for successive one (1) year terms thereafter, unless either
party notifies the other party in writing thirty

(30) days prior to renewal of its intent not to renew.

  

(b)         Either party may terminate this Agreement at any time on thirty (30)
days’ written notice.

 

(c)          Either party may terminate this Agreement on two (2) business days’
notice if the other party institutes or suffers the institution against it of
bankruptcy, reorganization, liquidation, receivership, insolvency or similar
proceedings.

 



Vendor Agreement Page 3 of 9



[tlogo10-37.jpg] [tlogo110-37.jpg]

 

 

 

 

(d)          Bodybuilding.com may continue to sell Vendor's Products after
termination of this Agreement until it sells out of the Products, without
prejudice to Bodybuilding.com's other rights and remedies.

 

VlII. INTELLECTUAL PROPERTY

 

(a)          Vendor grants to Bodybuilding.com the limited, non-exclusive right
to use, during the term of this Agreement, the trademarks, trade names, trade
dress, copyright, ingredient listing, marketing material, and other intellectual
property associated with the Products ('“IP”) for the purpose of promoting and
marketing the Products, including, without limitation in advertisements, on its
website, for purposes of SEO, for purposes of SEM, and to effectuate effective
keyword searches. Bodybuilding.com may continue to use Vendor’s IP after
termination of this Agreement until it sells out of the Products, without
prejudice to Bodybuilding.com's other rights and remedies.

 

(b)          Bodybuilding.com grants to Vendor the limited. non-exclusive right
to use, during the term of this Agreement, the trademarks and trade names of
Bodybuilding.com for the sole purpose of identifying Bodybuilding.com as a
distributor of the Products.

 

(c)          Except as expressly provided herein, neither party will acquire any
rights or interest in the other party's trademarks, trade names, trade dress or
other intellectual property, and any goodwill generated therein will inure
solely to the benefit of the owner party. Each party reserves the right to
approve the substance and form of any and all uses of its trademarks, trade
names and other intellectual

property.

 

IX. VENDOR REPRESENTATIONS AND WARRANTIES

 

Vendor agrees and acknowledges that all Products provided to Bodybuilding.com
are permitted for sale under applicable federal, state and local laws and
compliance guidelines, including, without limitation, any laws or policies
administered by the Food and Drug Administration (FDA”) or the Federal Trade
Commission (“FTC'). Vendor further agrees and acknowledges that Bodybuilding.com
intends to sell only products that are manufactured, marketed, labeled, and
packaged in accordance with applicable federal, state and local laws and
compliance guidelines. Vendor represents and warrants to Bodybuilding.com that:
(a) the Products are compliant with and not in violation of any federal, state,
and local code. Laws, rules, and regulations, including, without limitation the
Food Drug & Cosmetic Act (“'FD&C Act”), the Controlled Substance Act, Dietary
Supplement Health and Education Act of 1994 (“'DSHEA”), and California's
Proposition 65; (b) the Products or any ingredient or component thereof have not
been marketed as drugs, or as Products that cure diseases, and will not be a
“Drug” as defined by U.S.C. §32l(g)(l) et seq; (c) the Products, as well as
their packages and containers, bear all markings, warnings and label information
required under applicable federal, state and local laws and guidelines; (d) any
required approvals, notifications, new dietary ingredient applications related
to the Products or any components or ingredients contained within the Products
have been made to FDA or any other appropriate federal, state or local
government agency;

 

(e)          it is making a continuing guaranty and undertaking, within the
meaning of section 303(c)(2) of the

 

(f)

 



Vendor Agreement Page 4 of 9



[tlogo10-37.jpg] [tlogo110-37.jpg]



 

 

 

 

(g)          FD&C Act and 21 C.F.R. § 7.12-7.13, that the Products are not
adulterated or misbranded within the meaning of the FD&C Act, and the Products
are not such that may not be introduced into interstate commerce under sections
404 or 505 of the FD&C Act; (f) Vendor and its facilities are compliant with
good manufacturing practices, codified at 21 CFR parts 110 and 111 et seq., if
applicable (“GMP”); (g) the Products have been manufactured. packaged, stored
and shipped in accordance with the current GMP; {h) the Products contain the
ingredients in the amounts that have been specified on the label; (i) the
Products are fit and safe for their intended use; (j) Vendor's Marketing
Material is compliant with and not in violation of the Federal Trade Commission
Act; (k) it has adequate Substantiation for all claims and statements that are
set forth in the Marketing Information and on any labeling. packaging, and
advertising of the Product and that its Substantiation is accurate and truthful;
(1) the Products and/or Marketing Information do not infringe on any third
party's intellectual property, including, without limitation patent, copyright,
or trademark rights; (m) that Vendor's insurance does not exclude any ingredient
or any compound, related compound, concentrate, constituent, botanical source,
starting material, extract, element, derivative, byproduct, metabolite.
precursor, or excipient thereof that is contained in any of the Products; (n)
Vendor's performance of this Agreement is not in conflict with, and will not
cause an event of default under, any agreement or instrument to which Vendor is
a party or by which Vendor is bound, including, without limitation, any credit,
and supply or licensing agreements; and (o) the individual entering into this
Agreement on behalf of Vendor has the authority and full power to do so, and all
corporate actions have been taken, and all approvals obtained, that are
necessary to make this Agreement binding and enforceable as against Vendor.

 

X.           INDEMNIFICATION

 

(a)          Vendor agrees to indemnify, defend, and hold harmless Bodybuilding.
com and its parent, subsidiaries, affiliated companies. and their respective
current and former directors, officers, employees, contractors, stockholders,
agents and representatives (collectively, the “Indemnified Parties'', from and
against any and all Claims (defined below) arising out of, resulting from, or
relating to (1) the Products;(2) the Marketing Information, Substantiation,
statements, instructions for use or warnings on label(s). boxes, inserts or
other packages or containers for the Product or Products or directions for use
or application provided or approved by the Vendor; (3) any act or omission of
Vendor, or the employees, contractors, agents or representatives of Vendor, in
the furnishing of Products; (4) any actual or alleged infringement by the Vendor
of intellectual property rights that relate to Products; (5) the promotion,
sale, purchase, resale or use of the Products or any litigation or regulatory
action based thereon; (6) any actual or alleged violation of any federal, state
or local statute regulation or ordinance; (7) any allegation that any Product
provided by Vendor was defective, misleading, harmful or in violation or
contravention of any express or implied warranty of Vendor in any way; (8) any
actual or alleged breach by Vendor of this Agreement; (9) any actual or alleged
breach by Vendor of any representation or warranty contained in this Agreement;
or (10) any enforcement, investigation, charges, or other action against brought
by any federal, state, or local governmental authority, including, without
limitation the FDA or the FTC that in any way relates to the Products or
Marketing Information.

 



Vendor Agreement Page 5 of 9



[tlogo10-37.jpg] [tlogo110-37.jpg]

 

 

 

 

(b)          ”Claim(s)” shall mean any and all foreseeable or unforeseeable and
alleged or actual actions (including administrative appellate, arbitration,
mediation), causes of action (whether in tort, agreement or strict liability,
and whether in law, equity, statutory or otherwise), bodily harm or personal
injury (including sickness, Disease, psychological. emotional distress, or death
of any person). claims, damages (including consequential, direct, economic
exemplary, future, incidental, indirect, noneconomic, past, special and
punitive), demands, disbursements, judgments, lawsuits, legal proceedings,
liability, litigation, losses (including lost income or profit), property damage
(including any harm, impairment, theft. loss or loss of use), sanctions,
settlement payments. costs or expenses of any nature whatsoever, whether
accrued, absolute, contingent or otherwise, including, without limitation,
attorneys' fees and costs (whether or not suit is brought), and expert witness
fees.

 

(c)            The Indemnified Parties shall give Vendor prompt written notice
of any Claim(s), although failure to do so shall not excuse Vendor's obligations
hereunder except to the extent that material prejudice directly results from
such a failure. Vendor may assume the defense of such action, subject to written
approval of defense counsel by the Indemnified Parties. Vendor may not settle
the Claim(s) without the Indemnified Parties' prior written approval. The
Indemnified Parties shall provide reasonable assistance to Vendor, at Vendor's
expense, in defending the claim and/or may, at its option, participate in the
settlement or defense of any such claim with its own counsel and at its own
expense.

 

XI.          INSURANCE

 

(a)          Vendor shall secure at its own cost and keep in force during the
term of this Agreement the following minimum limits of insurance:

 

Commercial General Liability General Aggregate Limit  $5,000,000 
Products/Completed  Operations  $5,000,000  Each Occurrence  $5,000,000 
Advertising Injury and Personal Injury Aggregate Limit  $5,000,000  Umbrella or
Excess Liability  $5,000,000 

 

(b)          Bodybuilding.com, its parent company, affiliated companies, their
directors officers, agents, and employees shall be covered as additional
insureds on each of the policies listed in subsection (a) without limitation and
shall name Bodybuilding. com as an additional insured on the Certificates of
Insurance. Coverage provided by Vendor to Bodybuilding.com shall be true primary
coverage and non-contributory coverage. Any deductibles or other similar
obligation under the policies shall be the sole obligation of Vendor. If
coverage is “claims made,” the retroactive date must be prior to this Agreement.
Other coverage available to Vendor shall be excess of Bodybuilding.com's
coverage and shall not be called upon to contribute to the defense or seuJement
of claims until Vendor's coverage has been exhausted. Simultaneously with the
execution of this document, Vendor shall provide Bodybuilding.com Certificates
of Insurance, evidencing the coverage. Vendor will provide Bodybuilding.com a
copy of the insurance policies {including any exhibits. addenda, or anything
listing ingredient exclusions), binders, and certificates, upon
Bodybuilding.com's request. If coverage for Bodybuilding.com is provided by
endorsement to the policy, Vendor shall provide copies of the operative
endorsement with the Certificates of Insurance. During the term of this
Agreement, Vendor shall not make any material change in coverage or cancel the
policies. Vendor's insurance may not exclude any ingredient or any compound,
related compound, concentrate, constituent, botanical source, starting material,
extract, element, derivative, byproduct, metabolite, precursor, or excipient
thereof that is contained in any of its Products

 



Vendor Agreement Page 6 of 9



[tlogo10-37.jpg] [tlogo110-37.jpg]



 

 

 

 

(c)          Vendor is required to annually renew coverage and submit updated
Certificates of Insurance and if requested, policies, binders, and certificates
to Bodybuilding.com.

 

(d)          Bodybuilding.com does not represent that the coverage and limits
required hereunder will be adequate to protect Vendor and such coverage and
limits will not be deemed to be a limitation on Vendor's liability to
Bodybuilding.com. if any, arising under this Agreement

 

(e)          The requirements set forth herein shall remain for a period of five
(5) years following expiration or termination of this Agreement

 

XII.         DISCLAIMER OF LIABILITY

 

EXCEPT WITH RESPECT TO THE INDEMNIFICATION OBLIGATIONS SET FORTH IN SECTION 12
HEREIN, BODYBUILDING.COM SHALL NOT BE LIAB.LE FOR ANY INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF ANY PROVISION OF TIDS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, ANY LOST PROFITS), EVEN IF
BODYBUILDING. COM HAS BEEN ADVISED BY VENDOR OF THE POSSIBILITY OF SUCH DAMAGES.

 

XIII.         NOTICES

 

Any notice or other communication given pursuant to this Agreement shall be in
writing and shall be deemed duly given (a) when delivered personally to the
party for whom intended (b) five (5) days following deposit of the same into the
United States mail (certified mail, return receipt requested, or first class
postage prepaid}. (c) when sent by facsimile (With confirmation of delivery),
(d) by electronic mail so long as receipt by the other party is acknowledged by
the other party or by return receipt, or (e) on the designated day of delivery
after being timely given to an overnight delivery service {with confirmation of
delivery). Notice shall be deemed given when delivered to the respective
addresses set out below, or to such other address as a Party shall specify in
the manner required by this Section, as follows:

 

If to Bodybuilding.com:

 

  Bodybuilding.com, LLC   Attn: Erica W. Stump Esq.   2026 S. Silverstone Way  
Meridian, ID 83642   (208) 489-6004   Facsimile: (208) 246-6363   Electronic
Mail: erica.stump@Bodybuilding. com       If to Vendor: To the Attorney or Legal
Contact identified on the Vendor Information Sheet.

 



Vendor Agreement Page 7 of 9



[tlogo10-37.jpg] [tlogo110-37.jpg]



 

 

 

 

XIV.         MISCELLANEOUS

 

(a)          Survival. Sections 6, 9, 10, 11. 12, and 13 shall survive
termination or expiration of this Agreement.

 

{b)         Independent Parties. The relationship between Bodybuilding.com and
Vendor is that of independent contractors and neither party will be considered,
or hold itself out as, an agent, partner, joint venture, or representative of
the other for any purpose. Nothing in this Agreement shall be construed to
establish a relationship that would allow either party to make representations,
warranties or commitments on behalf of the other party.

 

(c)           Confidential Information. Each party agrees not to use any
Confidential Information of the other party for its own use or for any purpose
other than to carry out its obligations under this Agreement. “Confidential
Information” means any information, technical data, personal and customer
Information, financial information, business plans, marketing information,
employee or consultant information, technology, suppliers, methodology, know.
how, or information qualifying under Idaho's Trade Secrets Act, of the
disclosing party that is disclosed by the disclosing party to the receiving
party or that is otherwise learned by the receiving party in the course of its
business dealings with the disclosing party, and that has been identified as
being proprietary and/or confidential or that by the nature of the circumstances
surrounding the disclosure. Confidential Information does not include
information that (1) is or becomes publically available through no fault of the
receiving party; (2) can be shown by documentation to have been known by the
receiving party prior to its receipt from the disclosing party; (3) is
rightfully received from a third party who did not acquire or disclose such
information by a wrongful or tortious act; or (4) can be shown by documentation
to have been developed by the receiving party without reference to any
Confidential Information. If the receiving party becomes legally obligated to
disclose Confidential Information to any governmental entity, the receiving
party will give the disclosing party prompt written notice sufficient to allow
the disclosing party to seek a protective order or other appropriate remedy. The
receiving party will disclose only such information as is required by the
governmental entity and will use its reasonable best efforts to obtain
confidential treatment for any Confidential Information that is so disclosed.
All Confidential Information will remain the exclusive property of the
disclosing party, and the receiving party will have no rights, by license or
otherwise, to use the Confidential Information except as expressly provided
herein.

 

(d)          Successors; Assignments. This Agreement will be binding on and
inure to the benefit of the parties and their respective successors in interest
and assigns. Bodybuilding. com may freely assign this Agreement. Vendor may not
assign any of this Agreement, without Bodybuilding.com's prior written consent.

 

(e)          Governing Law; Venue. This Agreement and Handbook and the rights
and obligations of the parties will be governed by and construed according to
the laws of the state of Idaho, without regard to its choice of law provisions.
Any controversy arising under, in connection with or in any way relating to this
Agreement and Handbook shall be adjudicated before a state or federal court of
competent jurisdiction located in Boise, Ada County, Idaho. By the execution and
delivery of this Agreement, each party (i) accepts. generally and
unconditionally, the exclusive jurisdiction of such court and any related
appellate court, and irrevocably agrees to be bound by any judgment rendered
thereby in connection with this Agreement, and (ii) irrevocably waives any
objection it may now or hereafter have as to the venue of any such suit, action
or proceeding brought in such a court or any argument based upon forum non
conveniens.

 



Vendor Agreement Page 8 of 9



[tlogo10-37.jpg] [tlogo110-37.jpg]



 

 

 

 

(f)          Severability. The provisions of this Agreement are severable, and
in the event that any provision thereof is determined to be invalid or
unenforceable, such invalidity or unenforceability will not in any way affect
the validity or enforceability of the remaining provisions.

 

(g)          Amendment and Waiver. Except as expressly specified herein, no
amendment, waiver or discharge of any provision of this Agreement will be
effective unless made in writing, signed by Bodybuilding. com and Vendor.

 

(h)          Entire Agreement. This Agreement and Handbook constitutes the
entire agreement between Vendor and Bodybuilding.com with respect to the subject
matter thereof and supersedes all prior agreements. This Agreement governs all
transactions related to the subject matter of this Agreement and will supersede,
reject, and displace any terms and conditions on Vendor's invoices.

 

(i)          Counterparts; PDF; Fax. This Agreement may be executed in
counterparts, each of which will be deemed an original, but both of which
together will constitute one and the same instrument. In addition to any other
lawful means of execution or delivery, this Agreement may be executed by (a)
exchanging portab1e document format (PDF) images by email; or (b) facsimile
signatures.

 

By signing below Vendor is affirming that it is providing the Products to
Bodybuilding .com and is making a continuing guaranty and undertaking, within
the meaning of section 303(c) (2) of the FD&C Act and 21 C.F.R. § 7.12-7.13
that: (1) for a violation of Section 30l (a) of the FD&C Act that the Products
are not adulterated or misbranded within the meaning of the FD&C Act; and (2)
For a violation of Section 30l (d) of the FD&C Act that the Products are not
such articles that may not be introduced into interstate commerce under Sections
404 or 505 of the FD&C Act.

 

Bodybuilding.com, LLC   Vendor   Signature   Signature       /s/Erica W. Stump  
/s/Brad Pyatt       Printed Name: Erica W. Stump   Printed Name: Brad Pyatt
Title: General Counsel   Title: CEO Date Signed: 12-9-10   Date Signed: 12/6/10
          Signatory Address (must reside in the U.S.):           4721 Iranton St
    Building A     Denver, CO 80239

 



Vendor Agreement Page 9 of 9



[tlogo10-37.jpg] [tlogo110-37.jpg]



 

 

 

